Citation Nr: 9930197	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
anterior cruciate ligament surgery and lateral meniscus tear, 
left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for low back pain as 
secondary to the service connected left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected postoperative 
anterior cruciate ligament surgery and lateral meniscus tear, 
left knee, above 20 percent, and denied service connection 
for low back pain as secondary to the service connected left 
knee condition.

The claim for an increased rating is well grounded, cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  In addition, the Board finds that the claim for 
service connection for a back disability as secondary to the 
service-connected left knee disability is well grounded.  The 
Board remands both issues for further evidentiary 
development, as discussed below.


FINDINGS OF FACT

1.  The record contains competent evidence of a current back 
disability. 

2.  The record contains competent evidence of an inservice 
left knee disability.

3.  The record contains competent medical evidence of a nexus 
between the veteran's current back disability and his 
service-connected left knee disability.


CONCLUSION OF LAW

The claim for service connection for low back pain as 
secondary to the service connected left knee condition is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  In determining whether the claim 
is well grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  The 
Board finds that the veteran's service connection claim is 
well grounded.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the veteran 
has presented evidence from A. R. LeJeune, Doctor of 
Chiropractic in the form of an April 1998 chiropractic 
evaluation and examination report that reveals a diagnosis of 
lumbar facet syndrome.  This evidence satisfies the first 
element of a well grounded claim.    

As previously noted, the veteran is service connected for a 
left knee disability.  Thus the Board finds that the veteran 
has provided evidence sufficient to satisfy the second 
element of a well grounded claim.  See Caluza, supra.  The 
April 1998 record of examination by Dr. LeJeune includes Dr. 
LeJeune's opinion that the veteran's altered gait from his 
preexisting left knee disability "caused excessive wear and 
tear in osseous and soft connective tissue noted in lumbar 
spine thereby leaving dysfunctional motor units L-4, L-5, S-1 
articulation causing nerve root compression and myofascial 
pains."  In essence, this report provides a medical opinion 
that the veteran's low back pain was caused by his ongoing 
left knee disability.  The Board finds that, in accordance 
with 38 C.F.R. § 3.303 (1998), this evidence from Dr. LeJeune 
satisfies the third element of a well grounded claim, namely 
medical evidence of a nexus between service, or the veteran's 
service connected left knee disability, and his current back 
disability.  Thus, all three elements of a well grounded 
claim are satisfied for the veteran's low back pain claim.  
See Caluza, supra. 


REMAND

Concerning the left knee, the Board notes that the veteran's 
most recent VA examination, from July 1997, includes a 
notation that X-rays were taken of the veteran's left knee.  
In fact, the diagnosis from this examination is "status post 
surgery-left knee (see X-ray report)".  A review of the 
claims folder finds that this left knee X-ray report is not 
associated with the file.  The Board finds that this report 
is important to the determination of the severity of the 
veteran's left knee disability, especially if there is 
evidence of degenerative joint disease in the left knee.  In 
light of this remand order, the Board also finds that the RO 
should afford the veteran the opportunity for an updated VA 
examination since over two years have passed since the last 
examination.    

Concerning the back disability, the Board notes that the July 
1997 VA examination report indicates that the veteran 
complained at that time of continuous low back pain for the 
previous year, with no radiating pain and no history of 
injury to the low back.  The back diagnosis was lumbosacral 
sprain.  However, the examiner provided no opinion as to 
whether this low back pain is related to the veteran's left 
knee disability.  Furthermore, Dr. LeJeune's April 1998 
report does not elaborate on the facts and medical evidence 
that substantiates his conclusion that the veteran's altered 
gait due to a left knee disability caused his low back pain.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the X-ray 
results from the July 1997 VA examination 
and associate them with the claims 
folder.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his left knee 
condition from January 1998 to the 
present and his low back condition from 
April 1991 to the present.  

3.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded him 
for a left knee condition from January 
1998 to the present and for his low back 
condition from April 1991 to the present.

4.  The RO should return the case to the 
VA examiner who conducted the July 1997 
VA examination.  The examiner should 
review the file and provide an opinion, 
and the medical and factual basis 
thereto, as to whether the veteran's 
current low back pain was caused by his 
left knee disability.  If the examiner is 
unavailable, or if examination is 
necessary to form such an opinion, the 
veteran should be afforded a VA 
examination for such purpose. 

5.  The RO should afford the veteran the 
opportunity for a VA examination to 
determine the severity of the veteran's 
current left knee disability.  The 
examination report should include any 
limitation of function of the left knee, 
including limitation due to pain.  The 
claims folder should be made available to 
the examiner.

6.  The RO should readjudicate the 
veteran's claim for increased rating for 
a left knee disability.  The RO should 
also readjudicate the veteran's claim for 
service connection for low back pain, in 
light of the Board's determination that 
the claim is well grounded.

7.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The veteran need take no action until he is so informed.  The 
veteran may present additional evidence or argument while the 
case is in remand status at the RO. See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to develop additional evidence.  No inferences are to be 
drawn therefrom.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







